September 1, 1999



The Honorable Jeri Yenne                           Opinion No. JC-0 103
Brazoria County Criminal District Attorney
111 East Locust, Room 408A                         Re: Juvenile court jurisdiction over a 17-year-old
Angleton, Texas 775 15                             who has violated a truancy order of a justice or
                                                   municipal court (RQ-0021)

Dear Ms. Yenne:

         You have requested our opinion regarding the authority of a juvenile court to conduct
proceedings against a 17-year-old individual who has violated an order to attend school imposed by
a justice or municipal court. For the reasons discussed below, we conclude that a juvenile court is
without jurisdiction to conduct such proceedings.

          Section 25.085(a) of the Education Code provides that “[a] child who is required to attend
school under this section shall attend school each school day for the entire period the program of
instruction is provided.” TEX. EDUC. CODEANN. 5 25.085(a) (V emon 1996). Section25.094 states
that “a child commits an offense if the child      is required to attend school under Section 25.085”
and fails to do so “for the amount of time specified under section 5 1.03(b)(2), Family Code, and is
not excused under Section 25.087.” Such an offense “may be prosecuted in a justice court in the
county in which the child resides or in which the school is located or in a municipal court in the
municipality in which the child resides or in which the school is located.” Id $ 25.094(b) (Vernon
Supp. 1999). Ifthe justice or municipal court finds that the child has committed a truancy offense,
“the court may enter an order that includes one or more of the requirements           listed in Section
54.021(d), Family Code.” Id. $25.094(c) (Vernon 1996). If the court subsequently finds that the
individual “has violated an order under Subsection (c),” the court is directed to “transfer the
complaint against the child, together with all pleadings and orders, to ajuvenile court for the county
in which the child resides,” and the juvenile court is required to “conduct an adjudication hearing
as provided by Section 54.03, Family Code.” Id. 5 25.094(d).

         In 1997, the legislature increased the age of compulsory   school attendance by one year, so
that section 25.085(b) of the Education Code now provides:

                         Unless specifically exempted by Section 25.086, a child who
                is at least six years of age, or who is younger than six years of age
                and has previously been enrolled in first grade, and who has not yet
                reached the child’s 18th birthday shall attend school.

Id. 5 25.085(b) (Vernon Supp. 1999).
The Honorable   Jeri Yenne - Page 2              (JC-0103)




Thus, section 25.094(d) now requires, in some instances, the transfer to a juvenile court of
proceedings against an individual who will have attained his 17th birthday prior to his first
appearance in juvenile court. The Family Code does not permit this possibility.

       Section 5 1.04(a) of the Family Code provides:

                          This title covers the proceedings in all cases involving the
                delinquent conduct or conduct indicating a need for supervision
                engaged in by a person who was a child within the meaning of this
                title at the time he engaged in the conduct, and the juvenile court has
                exclusive original jurisdiction over proceedings under this title.

A “child” is defined for purposes of the Family Code as a person who is:

                (A)     ten years of age or older and under 17 years of age; or

                03       seventeen years of age or older and under 18 years of age who
                is alleged or found to have engaged in delinquent conduct or conduct
                indicating a need for supervision as a result of acts committed before
                becoming 17 years of age.

TEX. FAM. CODE ANN. 5 51.02(2) (V emon         1996). By increasing the age of compulsory school
attendance past an individuals 17th birthday, and by neglecting to simultaneously extend juvenile
court jurisdiction beyond the age of 17, the legislature has created a conflict between the definition
of “child” under the Family Code-a person under the age of 17-and the meaning of “child” for
purposes of the Education Code, which at least for some purposes means an individual under the age
of 18.

           In the usual situation, we might be inclined to attempt to harmonize these two provisions,
and conclude that, in these limited circumstances, a juvenile court may exercise jurisdiction over an
individual who has attained his 17th birthday. To do so, however, would require that we impute to
the legislature an intent to alter a jurisdictional requirement that has remained a constant for a very
long time. Section 25.094(d) of the Education Code, the provision that requires transfer to a juvenile
court, was enacted only in 1995, as part of the revision of titles 1 and 2. Act of May 27, 1995,74th
Leg., R.S., ch. 260, $ 1, 1995 Tex. Gen. Laws 2207, 2294. By contrast, the jurisdictional age
restrictions ofjuvenile courts have been a feature ofthe law since 1943, when juvenile courts were
first created. Act of Apr. 21, 1943, 48th Leg., R.S., ch. 204, 1943 Tex. Gen. Laws 313. In our
opinion, the legislature did not intend to change by such indirect means the jurisdiction of the
juvenile court.         As the court said in McAlpine v. State, 457 S.W.2d 426, 427 (Tex. Civ.
 App.-Houston        [lst Dist.] 1970, no writ), the juvenile court is “a statutory court of limited
jurisdiction.” It “can exercise no jurisdiction other than that conferred on it by the statute by which
 it is established.” Id. at 427. Section 5 1.02 of the Family Code “defines a jurisdictional prerequisite
 for juvenile court proceedings.” In the Matter ofJ.T., 526 S.W.2d 646 (Tex. Civ. App.-El Paso
The Honorable Jeri Yenne - Page 3                 (JC-0103)




1975, no writ). “Because the juvenile court is not one of general jurisdiction, its power to act is
derived exclusively from the statutory grant of authority delineated in the Family Code.” In the
Matter ofA.S., 875 S.W.2d 402 (Tex. App.Corpus Christi 1994, no writ).

         Nothing in the legislative history of Senate Bill 247, which raised the age of compulsory
school attendance, indicates that the legislature intended to change the jurisdiction of the juvenile
court. Nor is it the case that a person who violates the truancy law for the first time after his 17th
birthday is beyond the law’s authority. Such an individual may still be prosecuted under section
25.094 ofthe Education Code, and, upon a finding oftruancy by the justice ofthe peace or municipal
judge, the court may impose any or all of the sanctions provided in section 54.021(d) ofthe Family
 Code, including attendance at preparatory classes for the high school equivalency examination and
 alcohol and drug abuse programs, community service, and suspensionofthe      truant’s driver’s license.
 An offense under section 25.094 is a class C misdemeanor.         Furthermore,     the statute clearly
 contemplates that a person may be prosecuted for truancy as often as once every four weeks. Section
 25.094 indicates that a truancy offense occurs when an individual “fails to attend school for the
 amount of time specified under Section 51,03(b)(2), Family Code,” i.e. “the unexcused voluntary
 absence of a child on 10 or more days or parts of days within a six-month period or three or more
 days or parts of days within a four-week period from school without the consent of his parents.”

         We conclude that a juvenile court is without jurisdiction to conduct an adjudication hearing
for a person referred as a truant by a justice or municipal court if the conduct that forms the basis for
the referral occurred after the person attained the age of 17.
The Honorable Jeri Yenne    - Page 4            (JC-0103)




                                       SUMMARY

                        A juvenile court is without jurisdiction     to conduct an
               adjudication hearing for a person referred as a truant by a justice or
               municipal court if the conduct that forms the basis for the referral
               occurred after the person attained the age of 17.




                                              JOHN     CORNYN
                                              Attorney General of Texas

ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General - Opinion Committee